  8:11-cr-00065-JFB-TDT Doc # 119 Filed: 01/27/21 Page 1 of 6 - Page ID # 1016


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:11CR65

        vs.
                                                         MEMORANDUM AND ORDER
DOUGLAS I. SUING,

                      Defendant.



       This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 106. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018). The Court permitted the government and

probation time to file their briefs and reports. Filing No. 109. Proof of exhaustion was filed

by defendant’s counsel.      Filing No. 107-4. The defendant filed his inmate request for

compassionate release which was never acted on by the Bureau of Prisons. The

government filed a brief in response. Filing No. 112.

       Suing is serving a 210 months sentence for Production/Manufacturing of Child

Pornography 18 U.S.C. 2251(a) and a lifetime of supervised release. The offense

involved a minor who had attained the age of twelve years but not attained the age of

sixteen years. The victim was 12 and 13 years old during the instant offense. The instant

offense involved the commission of a sexual act and sexual contact. The defendant was

the victim’s uncle. Finally, the offense involved the use of a computer or an interactive

computer service to (i) persuade, induce, entice, coerce, or facilitate the travel of a minor

to engage in sexually explicit conduct, or to otherwise solicit participation by a minor in

such conduct; or (ii) solicit participation with a minor in sexually explicit conduct.

                                              1
    8:11-cr-00065-JFB-TDT Doc # 119 Filed: 01/27/21 Page 2 of 6 - Page ID # 1017


        DISCUSSION

        The First Step Act amended numerous provisions of the U.S. Code to promote

rehabilitation of prisoners and unwind decades of mass incarceration. Cong. Research

Serv., R45558, The First Step Act of 2018: An Overview 1 (2019). Congress designed

the provision at issue here, 18 U.S.C. § 3582(c)(1)(A), for “Increasing the Use and

Transparency of Compassionate Release.”                   § 603(b), 132 Stat. at 5239.            Section

3582(c)(1)(A) allows defendants, for the first time, to petition district courts directly for

compassionate release. Id. Compassionate release provides a path for defendants with

“extraordinary and compelling reasons” to leave prison early. § 3582(c)(1)(A)(i). Such

a sentence reduction must comply with the 18 U.S.C. § 3553(a) factors and “applicable

policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A).

        Pursuant to § 3582(c)(1)(A), a defendant may (after exhausting his or her

administrative remedies) move for reduction of his or her term of imprisonment based

upon "extraordinary and compelling reasons." The Court, after considering the factors

enumerated in 18 U.S.C. § 3553(a)1 , may grant the motion if extraordinary and

compelling reasons warrant the reduction, and such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission. Accordingly, an

initial review of the defendant's claim will involve these inquiries:



1
  The statute states: (1) in any case--
(A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after
the def endant has fully exhausted all administrative rights to appeal a f ailure of the Bureau of Prisons to
bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and may
impose a term of probation or supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment), after considering the factors s et forth in section
3553(a) to the extent that they are applicable, if it finds that--
(i) extraordinary and compelling reasons warrant such a reduction; . . .
***** and that such a reduction is consistent with applicable policy statements issued by the S entencing
Commission.
18 U.S.C. § 3582(c)(1)(A).

                                                     2
  8:11-cr-00065-JFB-TDT Doc # 119 Filed: 01/27/21 Page 3 of 6 - Page ID # 1018


         1.     Has the defendant exhausted administrative remedies?

         2.     Has the defendant identified extraordinary and compelling reasons

         for reducing his or her term of imprisonment?

         3.     Would application of the § 3553(a) factors permit reducing the

         defendant's sentence if those extraordinary and compelling reasons were

         substantiated?

         4.     Ensure that any reduction is consistent with applicable policy

         statements.

18 U.S.C. § 3582(c)(1)(A).

         Already “tinderboxes for infectious disease,” prisons now are even more

dangerous than we typically accept. United States v. Rodriguez, No. 2:03-CR-00271-

AB-1, 2020 WL 1627331, at *1 (E.D. Pa. Apr. 1, 2020). The Attorney General has

directed the BOP to consider increased use of home confinement for at-risk inmates.

Memorandum from U.S. Att’y Gen. William Barr to Dir. of Bureau of Prisons (Mar. 26,

2020).

         A. Exhaustion

         The Court finds that the defendant has met the exhaustion requirement. See

United States v. Brown, 2020 WL 2091802, at *5 (S.D. Ia. Apr. 29, 2020) (“Defendant .

. . satisfied the exhaustion requirement’s text and purpose [when] [h]e gave the BOP the

first chance to review his circumstances and let thirty days pass before proceeding to

court.”). Defendant filed such a motion with the BOP and 30 days have elapsed. See

Filing No. 107-4.

         B. Medical Vulnerability

         Next, the Court finds that defendant’s physical and medical vulnerability to


                                             3
  8:11-cr-00065-JFB-TDT Doc # 119 Filed: 01/27/21 Page 4 of 6 - Page ID # 1019


COVID-19 are extraordinary.       See e.g., U.S.S.G. § 1B1.13 comment. n.1(A)-(C).

However, Cameron’s medical conditions do not outweigh his danger to society and thus

is not qualified for compassionate release, as discussed hereinafter. As Judge Gerrard

recently observed in Jenkins, there is currently “no ‘applicable’ policy statement cabining

the Court’s discretion to act under § 3582(c)(1)(A).” United States v. Jenkins, 2020 WL

2814437, at *3 (D. Neb. May 26, 2020); see also United States v. Redd, 2020 WL

1248493, at *5 ( E.D. Va. March 16, 2020) (“there does not currently exist, for the

purposes of satisfying the First Step Act’s ‘consistency’ requirement, an ‘applicable

policy statement.’”); United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019)

(canvassing cases and holding that courts, rather than the outdated policy statements,

should determine whether a defendant qualifies for compassionate release); United

States v. Beck, 425 F. Supp.2d 573, 579 (M.D.N.C. June 28, 2019) (“While the old policy

statement provides helpful guidance, it does not constrain the Court’s independent

assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3582(c)(1)(A)(i).”).

      COVID-19 is clearly a global pandemic that presents extraordinary and compelling

release for certain prisoners.    It is unprecedented.    COVID-19 appears to pose a

particular risk for individuals with certain existing health conditions. These include a

compromised immune system, obesity, heart disease, hypertension, chronic lung

disease, diabetes mellitus, and asthma. Groups at Higher Risk for Severe Illness, Ctrs.

for      Disease       Control       &       Prevention        (April     17,       2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html.

      Defendant is 58 years old. He has at least three risk factors. Mr. Suing was


                                             4
  8:11-cr-00065-JFB-TDT Doc # 119 Filed: 01/27/21 Page 5 of 6 - Page ID # 1020


diagnosed with a pituitary adenoma which is a type of brain tumor. As a result, he suffers

from a brain tumor, depression, bi-polar disorder, and social anxiety. He also has

hypertension, GERD, sleep apnea and asthma. He is quite obese.

         Defendant is currently at the Englewood Federal Correctional Institution (low

security). According to the most recent BOP statistics FCI Englewood currently has 34

inmates positive for COVID-19, 7 staff members positive, with no inmate or staff deaths.

         C. Section 3553(a) Factors

         Finally, the Court must consider if compassionate release comports with any

Applicable § 3553(a) factors. See also § 3582(c)(1)(A). The government argues that the

medical factors do not outweigh the seriousness of defendant’s criminal history and

propensity for young children and contends that Suing is a danger to the community.

There were over 124,000 images and 1,400 videos of child pornography on Suing’s hard

drive.    Additional images and videos were found in his apartment, as well as child

pornography that he had manufactured and produced. This included images of his 12-

year old nephew.

         He does have a minor disciplinary record in the BOP. His most recent disciplinary

record occurred on April 14, 2020 for giving and accepting money without authorization.

Prior to this, he had a disciplinary incident on May 27, 2014 for lying/falsifying a statement

and being in an unauthorized area. He is on a BOP wait list for sex offender treatment or

programs. It does appear he would have an adequate placement with his mother and

father in their home, although they are elderly, and the father is sick.




                                              5
    8:11-cr-00065-JFB-TDT Doc # 119 Filed: 01/27/21 Page 6 of 6 - Page ID # 1021


        There is evidence that defendant poses a threat to the public. 2 The Court believes

that prison incarceration is necessary “to protect the public from further crimes of the

defendant.” § 3553(a)(2)(C). He has only completed eight years of his seventeen and a

half year sentence. The probation officer points out that Cameron has on at least two

occasions failed to abide by the rules while in prison. In addition, defendant victimized

his nephew and filmed the encounters between them in sexual acts. The Court agrees

that, at this time, the defendant’s health risk factors do not outweigh the potential danger

to the community. Based on these findings, the Court finds that the § 3553(a) factors

militate   to   denying     defendant’s      compassionate         release    under     18    U.S.C.     §

3582(c)(1)(A)(i).

        THEREFORE, for            the    reasons        stated   herein,   defendant’s       Motion    for

Compassionate Release, Filing No. 106, is DENIED.



        Dated this 27th day of January, 2021.


                                                          BY THE COURT:

                                                          s/ Joseph F. Bataillon
                                                          Senior United States District Judge




2
  The government argues that defendant is present a danger to the community. Under 18 U.S.C. § 3142(g),
the Court must consider f our factors in determining whether the def endant might present a danger for
release or detention of a defendant pending trial: (1) the nature and circumstances of the offense charged;
(2) the weight of the evidence against the defendant; (3) the history and characteristics of the defendant,
including the def endant’s character, physical and mental condition, f amily and community ties, past
conduct, history relating to drug or alcohol abuse, criminal history, and record concerning appearance at
court, and (4) the nature and seriousness of the danger to any person or the community that would be
posed by the person’s release. 18 U.S.C. § 3142(g)(1) – (4).

                                                    6
